DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 03/04/21.
	The reply filed 03/04/21 affects the application 15/759,082 as follows:
1.     Claims 2, 12, 13, 17, 23, 26, 28 have been amended. Claims 1 and 45 have been canceled.  New ground(s) rejections necessitated by Applicant’s amendment are set forth herein below.
2.     The responsive is contained herein below.
Claims 2, 12, 13, 17, 20, 23, 26, 28-30, 34, 37, 39, 43, 48, 49, 52 are pending in application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 12, 13, 17, 20, 23, 29, 30, 34, 37, 43, 48, 49, 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eldridge et al. (US 20070014739 A1) in view of Tré-Hardy et al. (International Journal of Antimicrobial Agents 34 (2009) 370–374) and Hodson et al. (Eur Respir J 2002; 20: 658–664).
	Claim 2 is drawn to a method for treating or ameliorating the signs or symptoms of an infection in a subject who is infected with biofilm-forming bacteria, the method 
 Eldridge et al. disclose a method for inhibiting the proliferation, viability, or biofilm-forming activity of biofilm-forming bacteria (i.e.; reducing or preventing formation of a biofilm, reducing or preventing the formation of a biofilm in a tissue and for controlling, preventing or treating a chronic bacterial infection (see para [0002]).  Furthermore, Eldridge et al. disclose that their method comprise contacting the bacteria (i.e.; contacting the biofilm or a cell capable of biofilm formation) with an effective amount of a composition or a compound) (see [0024]).  Also, Eldridge et al. disclose an aminoglycoside can be used and discloses the use of tobramycin (an aminoglycoside antibiotic) (see para [0167), Table 4: "tobramycin"; see also [00168]-[0169]), and also disclose an antimicrobial agent or biocide such as triclosan (an antibiotic) or a derivative thereof can also be used (see para [0023] and [0090]).  Furthermore, Eldridge et al. disclose the use of different concentrations of tobramycin (as used by Applicant) (see para [0167], Table 4). In addition, Eldridge disclose that their composition can be administered to a mammal or human (see [0023]). Furthermore, Eldridge et al. disclose that various pharmaceutical compositions that may be used in their invention, including the compounds of the invention and the specific examples described herein, further including pharmaceutically acceptable derivatives or prodrugs thereof [0094]).  Also, Eldridge et al. disclose that the compounds and compositions of their invention may be used to treat cystic fibrosis (para [0126]). Furthermore, Eldridge et al. disclose that Escherichia coli can form a biofilm, and that 
The difference between Applicant’s claimed method and the method taught by Eldridge et al. is that Eldridge et al. do not exemplify the use of or administration of a composition comprising the aminoglycoside and tricosan, and wherein the aminoglycoside and/or triclosan is administered as an aerosol, per se.  
Tré-Hardy et al. disclose that Pseudomonas aeruginosa colonisation and chronic lung infection associated with biofilm formation is a major cause of morbidity and mortality in cystic fibrosis (CF) patients (see abstract). Furthermore, Tré-Hardy et al. disclose that a kinetic study of twice-daily co-administration of the antibiotics tobramycin and clarithromycin was performed over 28 days on 12-day-old mature P. aeruginosa biofilms formed on microplate pegs for 23 clinical isolates of various phenotypes and genotypes to simulate the treatment of CF patients with inhaled tobramycin through aerosolisation (TOBI®) (see abstract). Also, Tré-Hardy et al. disclose that synergistic activity of the drug combination was confirmed on biofilms of 9/23 P. aeruginosa isolates, and that of these nine isolates, total destruction of the biofilm was observed for five of them (see abstract). Furthermore, Tré-Hardy et al. disclose that combination treatment was superior or equivalent to treatment with tobramycin alone, as activity was observed on 47.8% of the isolates with the combination versus 26.1% with tobramycin alone (see abstract).

Hodson et al. disclose that chronic infection with Pseudomonas aeruginosa is associated with progressive deterioration in lung function in cystic fibrosis (CF) patients (see abstract).
Furthermore, Hodson et al. disclose a study to assess the efficacy and safety of tobramycin nebuliser solution (TNS) and nebulised colistin in CF patients chronically infected with P. aeruginosa comprising aerosol administration of tobramycin nebuliser solution (TNS)  and nebulised colistin (see abstract; see also page 658, right col., 2nd paragraph).  That is, Hodson et al. disclose that CF patients infected with P. aeruginosa received a 4-week, twice-daily aerosol
administration of either TNS or nebulised colistin (see abstract). Also, Hodson et al. TNS produced a mean 6.7% improvement in lung function (p=0.006), whilst there was no significant improvement in the colistin-treated patients (mean change 0.37%). Both nebulised antibiotic regimens produced a significant decrease in the sputum P. aeruginosa density, and there was no development of highly resistant strains over the course of the study. The safety profile for both nebulised antibiotics was good (seeabstract). In addition, Hodson et al. disclose that tobramycin nebuliser solution significantly improved lung function of patients with cystic fibrosis chronically infected with Pseudomonas aeruginosa, but colistin did not, in this study of 1-month’s duration, and both treatments reduced the bacterial load (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat or ameliorate the signs or symptoms of an infection in a subject who is infected with biofilm-forming bacteria by inhibiting the proliferation, viability, or biofilm-forming activity of biofilm-forming bacteria, as disclosed by Eldridge et al. and thus reducing or ®)) as taught by Tré-Hardy et al. and Hodson et al. in combination with tricosan (which have the same utility) to the subject, based on factors such as the severity of the condition of the biofilm or biofilm infection.  Also, it should be noted that the combination of compounds that are used to treat the same diseases are well known in the art.  More specifically, it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).
One having ordinary skill in the art would have been motivated, to treat or ameliorate the signs or symptoms of an infection in a subject who is infected with biofilm-forming bacteria by inhibiting the proliferation, viability, or biofilm-forming activity of biofilm-forming bacteria, as disclosed by Eldridge et al. and thus reducing or preventing the formation of a biofilm in the subject comprising administering an aminoglycoside antibiotic such as tobramycin taught by Eldridge et al. as an aerosol (or tobramycin inhaled through aerosolisation (TOBI®)) as taught by Tré-Hardy et al. and Hodson et al. in combination with tricosan (which have the same utility) to the subject, based on factors such as the severity of the condition of the biofilm or biofilm infection, and also to expect that the combination of tobramycin and tricosan would at least have additive effect and consequently that the effective amount of the aminoglycoside would be less than the amount of the aminoglycoside required for the same level of effectiveness in the absence of triclosan, especially since this is a well-known principal reason in the art for using or administering such drugs combinations in the treatment of diseases, infections or conditions; and also since Tré-Hardy et al. disclose that inhaled tobramycin through aerosolisation (TOBI®) 
It should be noted that it is obvious to use the aminoglycoside in amounts or percentages such as equal to or less than 90%, since Eldridge et al. disclose that their compound can be used in amounts or percentages such as 0.1% to about 60.0% by weight of the composition for treating chronic bacterial infection (e.g.; see claim 85), and also since it is obvious to expect that amount of aminoglycoside need would be less when used or administered in combination with the triclosan or derivative.  Also, it should be noted that the administration of active compounds to sequentially or concurrently to treat the same disease or condition such as biofilms or a biofilm infection is well known in the art and is well within the purview of a skilled artisan.

Claims 26, 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eldridge et al., Tré-Hardy et al. and Hodson et al., as applied to claim 1 above, and further in view of Bovill et al. (US 20140178923 A1).
The difference between Applicant’s claimed method and the method taught by Eldridge et al., Tré-Hardy et al. and Hodson et al. is that Applicant uses or administers a triclosan derivative.  
Bovill et al. disclose that triclosan derivatives antibiotics, triclosan-α-D arabinopyranoside, [0017] triclosan-β-D-arabinopyranoside, [0018] triclosan-α-D-galactopyranoside, [0019] triclosan- β -D-galactopyranoside, [0020] triclosan-α-D-glucopyranoside, [0021] triclosan- β -D-glucopyranoside, and [0022] triclosan-β-D (see also [0044]-[0050]).
®)) as taught by Tré-Hardy et al. and Hodson et al. in combination with a tricosan derivative such as triclosan-α-D arabinopyranoside or triclosan-β-D-glucopyranoside as disclosed by Bovill (which have the same utility) to the subject, based on factors such as the severity of the condition of the biofilm or biofilm infection. Also, it should be noted that the combination of compounds that are used to treat the same diseases are well known in the art.  More specifically, it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).
One having ordinary skill in the art would have been motivated, in view of  Eldridge et al., Tré-Hardy et al., Hodson et al. and Bovill et al. to treat or ameliorate the signs or symptoms of an infection in a subject who is infected with biofilm-forming bacteria by inhibiting the proliferation, viability, or biofilm-forming activity of biofilm-forming bacteria, as disclosed by Eldridge et al. and thus reducing or preventing the formation of a biofilm in the subject comprising administering an aminoglycoside antibiotic such as tobramycin taught by Eldridge et al. as an aerosol (or tobramycin inhaled through aerosolisation (TOBI®)) as taught by Tré-Hardy et al. and Hodson et al. in combination with a tricosan derivative such as triclosan-α-D ®) treats biofilms of P. aeruginosa isolates of CF patients, and Hodson et al. disclose that tobramycin nebuliser solution (i.e.; aerosol tobramycin) significantly improved lung function of patients with cystic fibrosis chronically infected with Pseudomonas aeruginosa.

Claims 29, 30, 34, 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eldridge et al., Tré-Hardy et al. and Hodson et al., as applied to claim 1 above, and further in view of Freundlich et al. (ChemMedChem. 2009 February; 4(2): 241–248).
The difference between Applicant’s claimed method and the method taught by Eldridge et al., Tré-Hardy et al. and Hodson et al. is that Applicant uses or administers a triclosan derivative.  
Freundlich et al. disclose that triclosan derivatives with alkyl and aryl substituents (see abstract).  Furthermore, Freundlich et al. disclose that the triclosan derivatives (as claimed or used by Applicant) in which R1 is methyl and CH2(C6H11) (see page 15, Table 2).  Also, Freundlich et al. disclose that triclosan derivatives (as claimed or used by Applicant) in which R1 2CH3, (CH2)2CH3, CH2(2-pyridyl) and CH2(3-pyridyl) (see page 16, Table 3).  In addition, Freundlich et al. disclose in vitro activities the triclosan derivatives against M. tuberculosis InhA (see page 15, Table 2 and page 16, Table 3).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of  Eldridge et al., Tré-Hardy et al., Hodson et al. and Freundlich et al. to treat or ameliorate the signs or symptoms of an infection in a subject who is infected with biofilm-forming bacteria by inhibiting the proliferation, viability, or biofilm-forming activity of biofilm-forming bacteria, as disclosed by Eldridge et al. and thus reducing or preventing the formation of a biofilm in the subject comprising administering an aminoglycoside antibiotic such as tobramycin taught by Eldridge et al. as an aerosol (or tobramycin inhaled through aerosolisation (TOBI®)) as taught by Tré-Hardy et al. and Hodson et al. in combination with a tricosan derivative disclosed by Freundlich et al. (which have the same utility) to the subject, based on factors such as the severity of the condition of the biofilm or biofilm infection. Also, it should be noted that the combination of compounds that are used to treat the same diseases are well known in the art.  More specifically, it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).
One having ordinary skill in the art would have been motivated, in view of  Eldridge et al., Tré-Hardy et al., Hodson et al. and Freundlich et al. to treat or ameliorate the signs or symptoms of an infection in a subject who is infected with biofilm-forming bacteria by inhibiting the proliferation, viability, or biofilm-forming activity of biofilm-forming bacteria, as disclosed by Eldridge et al. and thus reducing or preventing the formation of a biofilm in the subject comprising administering an aminoglycoside antibiotic such as tobramycin taught by Eldridge et ®)) as taught by Tré-Hardy et al. and Hodson et al. in combination with a tricosan derivative disclosed by Freundlich et al. (which have the same utility) to the subject, based on factors such as the severity of the condition of the biofilm or biofilm infection, and also to expect that the combination of tobramycin and tricosan derivative would at least have additive effect and consequently that the effective amount of the aminoglycoside would be less than the amount of the aminoglycoside required for the same level of effectiveness in the absence of triclosan or triclosan derivative, especially since this is a well-known principal reason in the art for using or administering such drugs combinations in the treatment of diseases, infections or conditions; and also since Tré-Hardy et al. disclose that inhaled tobramycin through aerosolisation (TOBI®) treats biofilms of P. aeruginosa isolates of CF patients, and Hodson et al. disclose that tobramycin nebuliser solution (i.e.; aerosol tobramycin) significantly improved lung function of patients with cystic fibrosis chronically infected with Pseudomonas aeruginosa.

Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eldridge et al., Tré-Hardy et al. and Hodson et al., as applied to claims 1 and 2 above, and further in view of Madhyastha et al. (US 8821862 B2).
The difference between Applicant’s claimed method and the method taught by Eldridge et al., Tré-Hardy et al. and Hodson et al. is that Eldridge et al., Tré-Hardy et al. and Hodson et al. do not disclose the concentration (µg/ml) of triclosan used.  
Madhyastha et al. disclose that triclosan can be used at a concentration of about 0.1 µg/ml to about 50 µg/ml to treat biofilms (see col. 4, lines 59-64, and lines 34-40).
®)) as taught by Tré-Hardy et al. and Hodson et al. in combination with tricosan at an amount or concentration disclosed by Madhyastha et al. (which have the same utility) to the subject, based on factors such as the severity of the condition of the biofilm or biofilm infection. Also, it should be noted that the combination of compounds that are used to treat the same diseases are well known in the art.  More specifically, it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).
One having ordinary skill in the art would have been motivated, in view of  Eldridge et al., Tré-Hardy et al., Hodson et al. and Madhyastha et al. to treat or ameliorate the signs or symptoms of an infection in a subject who is infected with biofilm-forming bacteria by inhibiting the proliferation, viability, or biofilm-forming activity of biofilm-forming bacteria, as disclosed by Eldridge et al. and thus reducing or preventing the formation of a biofilm in the subject comprising administering an aminoglycoside antibiotic such as tobramycin taught by Eldridge et al. as an aerosol (or tobramycin inhaled through aerosolisation (TOBI®)) as taught by Tré-Hardy et al. and Hodson et al. in combination with tricosan at an amount or concentration disclosed by Madhyastha et al. (which have the same utility) to the subject, based on factors such as the ®) treats biofilms of P. aeruginosa isolates of CF patients, and Hodson et al. disclose that tobramycin nebuliser solution (i.e.; aerosol tobramycin) significantly improved lung function of patients with cystic fibrosis chronically infected with Pseudomonas aeruginosa.
Response to Arguments
Applicant's arguments with respect to claims 2, 12, 13, 17, 20, 23, 26, 28-30, 34, 37, 39, 43, 48, 49, 52 have been considered but are not found convincing.
The Applicant argues that when viewed in light of the admitted knowledge in the art, Eldridge provides no teaching or motivation to administer an aminoglycoside antibiotic and tricosan.
However, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat or ameliorate the signs or symptoms of an infection in a subject who is infected with biofilm-forming bacteria by inhibiting the proliferation, viability, or biofilm-forming activity of biofilm-forming bacteria, as disclosed by Eldridge et al. and thus reducing or preventing the formation of a biofilm in the subject comprising administering an aminoglycoside antibiotic such as tobramycin taught by Eldridge et al. as an aerosol (or tobramycin inhaled through aerosolisation (TOBI®)) as taught by Tré-Hardy et al. and Hodson et ®) treats biofilms of P. aeruginosa isolates of CF patients, and Hodson et al. disclose that tobramycin nebuliser solution (i.e.; aerosol tobramycin) significantly improved lung function of patients with cystic fibrosis chronically infected with Pseudomonas aeruginosa.
The Applicant argues that it is not obvious to simply combine drugs for a synergistic effect, especially for therapeutic administration in a subject.
However, and as example, the Examiner directs Applicant’s attention Tré-Hardy et al. reference applied in the above rejection, which disclose that disclose the synergistic activity of the drug combination antibiotics tobramycin and clarithromycin (see abstract). Thus, based on the disclosure, one of ordinary skill in the art would use or administer such a drug combination with the expectation that it would provide synergistic effect in treating P. aeruginosa biofilms or infection in a subject.  Furthermore, the Examiner directs Applicant’s attention to Exhibit A (attached) which discloses that triclosan and DispersinB (DspB) combination showed synergistic, broad-spectrum and durable antimicrobial activity. The combination shows synergistic antimicrobial and antibiofilm activity against S. aureus, Staphylococcus epidermidis 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat or ameliorate the signs or symptoms of an infection in a subject who is infected with biofilm-forming bacteria by inhibiting the proliferation, viability, or biofilm-forming activity of biofilm-forming bacteria, as disclosed by Eldridge et al. and thus reducing or preventing the formation of a biofilm in the subject comprising administering an aminoglycoside antibiotic such as tobramycin taught by Eldridge et al. as an aerosol (or tobramycin inhaled through aerosolisation (TOBI®)) as taught by Tré-Hardy et al. and Hodson et al. in combination with tricosan (which have the same utility) to the subject, based on factors such as the severity of the condition of the biofilm or biofilm infection, and also to expect that the combination of tobramycin and tricosan would at least have additive effect and consequently that the effective amount of the aminoglycoside would be less than the amount of the aminoglycoside required for the same level of effectiveness in the absence of triclosan, especially since this is a well-known principal reason in the art for using or administering such drugs combinations in the treatment of diseases, infections or conditions; and also since Tré-Hardy et al. disclose that inhaled tobramycin through aerosolisation (TOBI®) treats biofilms of P. aeruginosa isolates of CF patients, and Hodson et al. disclose that tobramycin nebuliser solution (i.e.; aerosol tobramycin) significantly improved lung function of patients with cystic fibrosis chronically infected with Pseudomonas aeruginosa.
The Applicant argues that the use of triclosan has met with controversy and thus the subject of regulatory scrutiny. See for example, Halden, attached hereto as Exhibit A.2 Triclosan may also contribute to reduced susceptibility to other clinically important antimicrobial agents 3 In addition, triclosan has been associated with promotion of opportunistic pathogens (see Syed et al. 2014, attached hereto as Exhibit C)4 and with allergic disease and sensitization, such as rhinitis. (See Bertelsen et al. 2013, attached hereto as Exhibit D.)
However, because Exhibits A-D disclose the stated effects of triclosan this does not mean that one of ordinary skill in the art would not use triclosan to treat or ameliorate the signs or symptoms of an infection in a subject. Also, it should be noted that Applicant’s method as claimed or recited (e.g.; in independent claim 2) does not require the treatment of any particular bacterial infection in the subject, this further supports the fact that because Exhibits A-D disclose the stated effects of triclosan this does not mean that one of ordinary skill in the art would not use triclosan to treat or ameliorate the signs or symptoms of an infection in a subject. Furthermore, triclosan (an antibiotic) is a well-known antimicrobial agent or biocide, and also based on Eldridge et al., Tré-Hardy et al. and Hodson et al. it is obvious to use it to treat or ameliorate the signs or symptoms of an infection in a subject with biofilm-forming bacteria, such as chronic lung infection associated with biofilm formation patients. In addition, and as example, the Examiner directs Applicant’s attention to Exhibit A (attached) which discloses that triclosan and DispersinB (DspB) combination showed synergistic, broad-spectrum and durable antimicrobial activity. The combination shows synergistic antimicrobial and antibiofilm activity against S. aureus, Staphylococcus epidermidis and Escherichia coli, significantly reduced bacterial colonization and generally demonstrated a prolonged superior antimicrobial activity against clinical pathogens. In other words, also based on the prior art or admitted knowledge in the art, triclosan is known to exhibit or provide antimicrobial and antibiofilm activities. The Applicant argues that Applicant maintains that Eldridge is obviously and specifically directed to 
However, based on Eldridge et al., Tré-Hardy et al. and Hodson et al. it is obvious to use tobramycin and triclosan to treat or ameliorate the signs or symptoms of an infection in a subject with biofilm-forming bacteria, such as chronic lung infection associated with biofilm formation patients. In addition, and as example, the Examiner directs Applicant’s attention to Exhibit A (attached) which discloses that triclosan and DispersinB (DspB) combination showed synergistic, broad-spectrum and durable antimicrobial activity. The combination shows synergistic antimicrobial and antibiofilm activity against S. aureus, Staphylococcus epidermidis and Escherichia coli, significantly reduced bacterial colonization and generally demonstrated a prolonged superior antimicrobial activity against clinical pathogens. In other words, also based on the prior art or admitted knowledge in the art, triclosan is known to exhibit or provide antimicrobial and antibiofilm activities. And, based on Eldridge et al., Tré-Hardy et al. and Hodson et al., the person of skill in the art, would be motivated to administer tobramycin and 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat or ameliorate the signs or symptoms of an infection in a subject who is infected with biofilm-forming bacteria by inhibiting the proliferation, viability, or biofilm-forming activity of biofilm-forming bacteria, as disclosed by Eldridge et al. and thus reducing or preventing the formation of a biofilm in the subject comprising administering an aminoglycoside antibiotic such as tobramycin taught by Eldridge et al. as an aerosol (or tobramycin inhaled through aerosolisation (TOBI®)) as taught by Tré-Hardy et al. and Hodson et al. in combination with tricosan (which have the same utility) to the subject, based on factors such as the severity of the condition of the biofilm or biofilm infection, and also to expect that the combination of tobramycin and tricosan would at least have additive effect and consequently that the effective amount of the aminoglycoside would be less than the amount of the aminoglycoside required for the same level of effectiveness in the absence of triclosan, especially since this is a well-known principal reason in the art for using or administering such drugs combinations in the treatment of diseases, infections or conditions; and also since Tré-Hardy et al. disclose that inhaled tobramycin through aerosolisation (TOBI®) treats biofilms of P. aeruginosa isolates of CF patients, and Hodson et al. disclose that tobramycin nebuliser solution (i.e.; aerosol tobramycin) significantly improved lung function of patients with cystic fibrosis chronically infected with Pseudomonas aeruginosa.

However, the information in Figures 1 to 8 of the application does not convincingly show synergistic effects with respect to the inhibition of bacteria or the inhibiting of the proliferation, viability, or biofilm-forming activity of biofilm-forming bacteria.  No convincing information or explanation as to why the results or data shown in the figures are considered a demonstration of synergistic effect or effects or as compared to one that is not synergistic or additive or even antagonistic with respect to the inhibition of said bacteria due to the administration of the an aminoglycoside and triclosan or a derivative thereof.  Merely, indicating that a combination of aminoglycoside antibiotics gentamycin or tobramycin in combination with triclosan exhibited a significant percent reduction in the growth of biofilm forming bacteria when compared to triclosan alone, does not equate to synergism or a synergistic effect.
Furthermore, it should be noted that any presented showing must be commensurate with the scope of the claims.  In re Kollman, 201 U.S.P.Q. 193 (CCPA 1979)(synergism shown only for a narrow range of molar ratios: 1:1 to 4:1; 1:10 to 20:1 claimed).  Also, it should be noted that Applicant’s claims (e.g., independent claim 1) do not recite the use or administration of an aminoglycoside and triclosan or a derivative thereof. However, aminoglycoside is not a particular or specific compound and neither are triclosan derivatives a particular or specific compound. That is, Applicant’s arguments with respect to the argued or alleged unexpected synergistic results is not commensurate in scope with what is claimed.
It should be noted that the Federal Circuit and USPTO have set a high bar for an inventor to overcome a finding of obviousness in a patent application by using evidence of unexpected prima facie case for obviousness; instead, the synergy must be unexpected or surprising and the applicant must show that it could not have been predicted based upon the cited references.  Broad disclosures of synergy in the prior art weigh toward a finding of obviousness.  Additionally, evidence of synergy over a broad range of compositions or components in the prior art, or in the application at issue, weighs toward a finding of obviousness.  To show unexpected results, an applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art.
Furthermore, to show synergy, the applicant must prove the invention exhibits more than mere additive effects. Furthermore, the claimed invention must be commensurate in scope with the unexpected synergistic results provided in the specification or in a declaration.  It must be shown how the data evidencing synergy is commensurate in scope with the subject matter claimed.
Also, Bovill et al. disclose that triclosan derivatives antibiotics, triclosan-α-D arabinopyranoside, [0017] triclosan-β-D-arabinopyranoside, [0018] triclosan-α-D-galactopyranoside, [0019] triclosan- β -D-galactopyranoside, [0020] triclosan-α-D-glucopyranoside, [0021] triclosan- β -D-glucopyranoside, and [0022] triclosan-β-D (see also [0044]-[0050]). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of  Eldridge et al., Tré-Hardy et al., Hodson et al. and Bovill et al. to treat or ameliorate the signs or symptoms of an infection in a subject who is infected with biofilm-forming bacteria by inhibiting the proliferation, viability, or biofilm-forming activity of biofilm-forming bacteria, as disclosed by Eldridge et al. and thus reducing or preventing the formation of a biofilm in the subject comprising administering an aminoglycoside ®)) as taught by Tré-Hardy et al. and Hodson et al. in combination with a tricosan derivative such as triclosan-α-D arabinopyranoside or triclosan-β-D-glucopyranoside as disclosed by Bovill (which have the same utility) to the subject, based on factors such as the severity of the condition of the biofilm or biofilm infection, and also to expect that the combination of tobramycin and tricosan derivative would at least have additive effect and consequently that the effective amount of the aminoglycoside would be less than the amount of the aminoglycoside required for the same level of effectiveness in the absence of triclosan or triclosan derivative, especially since this is a well-known principal reason in the art for using or administering such drugs combinations in the treatment of diseases, infections or conditions; and also since Tré-Hardy et al. disclose that inhaled tobramycin through aerosolisation (TOBI®) treats biofilms of P. aeruginosa isolates of CF patients, and Hodson et al. disclose that tobramycin nebuliser solution (i.e.; aerosol tobramycin) significantly improved lung function of patients with cystic fibrosis chronically infected with Pseudomonas aeruginosa.
The Applicant argues that Freundlich does not remedy the deficiencies of Eldridge. Similar to Bovill, Freundlich does not teach or suggest the specific combination treatment of an aminoglycoside and a triclosan or a derivative thereof, or that this specific combination would have the unexpected effect of lowering the effective amount of aminoglycoside used. In fact, Freundlich does not disclose any combination treatment with triclosan, let alone aminoglycoside antibiotics, in any method of inhibition of bacterial growth.
However, the above rejection was made by applying Eldridge et al., Tré-Hardy et al. and Hodson et al. and Freundlich et al. references.  And thus, Freundlich et al. do not have to teach or suggest the specific combination treatment of an aminoglycoside and a triclosan or a derivative 1 is methyl and CH2(C6H11) (see page 15, Table 2).  Also, Freundlich et al. disclose that triclosan derivatives (as claimed or used by Applicant) in which R1 is CH2CH3, (CH2)2CH3, CH2(2-pyridyl) and CH2(3-pyridyl) (see page 16, Table 3).  In addition, Freundlich et al. disclose in vitro activities the triclosan derivatives against M. tuberculosis InhA (see page 15, Table 2 and page 16, Table 3).  Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of  Eldridge et al., Tré-Hardy et al., Hodson et al. and Freundlich et al. to treat or ameliorate the signs or symptoms of an infection in a subject who is infected with biofilm-forming bacteria by inhibiting the proliferation, viability, or biofilm-forming activity of biofilm-forming bacteria, as disclosed by Eldridge et al. and thus reducing or preventing the formation of a biofilm in the subject comprising administering an aminoglycoside antibiotic such as tobramycin taught by Eldridge et al. as an aerosol (or tobramycin inhaled through aerosolisation (TOBI®)) as taught by Tré-Hardy et al. and Hodson et al. in combination with a tricosan derivative disclosed by Freundlich et al. (which have the same utility) to the subject, based on factors such as the severity of the condition of the biofilm or biofilm infection, and also to expect that the combination of tobramycin and tricosan derivative would at least have additive effect and consequently that the effective amount of the aminoglycoside would be less than the amount of the aminoglycoside required for the same level of effectiveness in the absence of triclosan or triclosan derivative, especially since this is a well-known principal reason in the art for using or administering such drugs combinations in the treatment of diseases, infections or ®) treats biofilms of P. aeruginosa isolates of CF patients, and Hodson et al. disclose that tobramycin nebuliser solution (i.e.; aerosol tobramycin) significantly improved lung function of patients with cystic fibrosis chronically infected with Pseudomonas aeruginosa.
	The Applicant argues that Madhyastha merely discloses that triclosan can be used at a concentration of about 0.1 µg/ml to about 50 µg/ml to treat biofilms. Thus, Madhyastha does not remedy the deficiencies of Eldridge.
However, the above rejection was made by applying Eldridge et al., Tré-Hardy et al. and Hodson et al. and Madhyastha et al. references.  And, Madhyastha et al. disclose that triclosan can be used at a concentration of about 0.1 µg/ml to about 50 µg/ml to treat biofilms (see col. 4, lines 59-64, and lines 34-40). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of  Eldridge et al., Tré-Hardy et al., Hodson et al. and Madhyastha et al. to treat or ameliorate the signs or symptoms of an infection in a subject who is infected with biofilm-forming bacteria by inhibiting the proliferation, viability, or biofilm-forming activity of biofilm-forming bacteria, as disclosed by Eldridge et al. and thus reducing or preventing the formation of a biofilm in the subject comprising administering an aminoglycoside antibiotic such as tobramycin taught by Eldridge et al. as an aerosol (or tobramycin inhaled through aerosolisation (TOBI®)) as taught by Tré-Hardy et al. and Hodson et al. in combination with tricosan at an amount or concentration disclosed by Madhyastha et al. (which have the same utility) to the subject, based on factors such as the severity of the condition of the biofilm or biofilm infection, and also to expect that the combination of tobramycin and tricosan would at least have additive effect and consequently that the effective amount of the aminoglycoside would be less than the amount of the aminoglycoside ®) treats biofilms of P. aeruginosa isolates of CF patients, and Hodson et al. disclose that tobramycin nebuliser solution (i.e.; aerosol tobramycin) significantly improved lung function of patients with cystic fibrosis chronically infected with Pseudomonas aeruginosa.
Applicant's arguments with respect to claims 2, 12, 13, 17, 20, 23, 26, 28-30, 34, 37, 39, 43, 48, 49, 52 are moot with respect to the new ground(s) of rejection.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623